PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/535,815
Filing Date: 8 Aug 2019
Appellant(s): Mese et al.



__________________
					John L. Rogitz #33549
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 9/27/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 7/23/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Argument for claim 1 with Card on page 3 of the Brief: Appellant argues that Card fails to disclose the “motor skills” or the disability related thereto (in col. 1, lines 14-23; col.13, lines 24-30 and col. 16, lines 62-67 of Card). Card, furthermore, discloses the vision and hearing impairment (disability). Thus, arguments of Appellant are perplexed in view of instant specification definitions on page 2, lines 9-10 (as reproduced below)
	Also in some examples, the disability may be a vision impairment, a hearing impairment, and/or a motor skills impairment. 
and page 20, lines 15-22 (below) where Appellant further defined the motor skills (motor skills are a general generic term for both the gross motor skill and the fine motor skill) impairment as fine motor skills impairment (common knowledge as “hand- eye coordination” or dexterity that which may be a resultant of some illness).
	 Now in reference to FIGS. 9 and 10, they show an example of an accessibility settings adjustment that may be made for a user that may have a motor skills impairment. The user may be identified as having such an impairment based on the device characterizing the user's fine motor skill ability using an artificial intelligence neural network for identifying as much, based on identifying the user himself or herself (e.g., using facial recognition) if the user has already been registered with the device as having a motor skills impairment, based on identifying a threshold non-zero number of incorrect inputs from the user to the display, or based on identifying a threshold non-zero number of consecutive inputs to areas of the display that are not presenting any items for selection.
Hence, the fine motor skill mostly deals with vision impairment (disability) thereto as defined by Appellant in the above passage. Hence, Appellant defined the fine motor skills with vision disability thereto; the arguments of Appellant for using the generic term of motor skill are non-persuasive.
In addition, Appellant argues that Card fails to use the disability information to alter/reconfigure the apparatus/smart devices. However, Card describes in col. 3, lines 1-38 and col. 11, line 64 to col. 12, line 2 of Card that which matched to instant specification page 20, line 1 to page 22, line 18. Hence, Appellant’s arguments are non-persuasive. Therefore, the rejection should be sustained.
Argument for claim 9 with Card on page 5 of the Brief: Appellant argues that Card fail to disclose the “eye” or “eye glass” per verbatim or synonyms thereof. Card describes the process for analysis/recognition of facial image nodal points/focus and an external object on the face that which include detection of eye glass frame in col. 11, line 50 to col. 12, line 18 and col. 15, lines 39-67 of Card. Therefore, Appellant’s argument is non-persuasive. Thus, the rejection should be sustained.
Argument for claim 13 with Card on page of the Brief: Appellant argues that Card fails to disclose a profile of a child. In col. 11, line 58 to col. 12, line 2; col. 18, lines 10-19; col. 18, lines 31-67; col.17, lines 41-51 and col. 14, line 61 to col. 15, line 9 of Card, Card describes wherein the TV/media context programming that which include profile of a child (media rating or parental control of the media content/V-chip). Thus, profile of a child is a dependent of the TV/media content via user interactions on the attributes/user 
Argument for claim 14 with Card on page 6 of the Brief: Appellant argues that Card fails to disclose a profile of an elderly. See discussion of claim 13 for details. The rejection should be sustained.
Argument for claim 16 with Card on page 6 of the Brief: Appellant argues that Card failed to disclose the “distances between devices” as recited. Card describes (col. 11, line 58 to col. 12, line 2 of Card) the fundamental of focus or focal length which is an inherently knowledge to be the measurement of distances of two subject points/ objects//devices. Therefore, Appellant’s argument is non-persuasive. Hence, the rejection should be sustained.
Argument for claim 17 with Card on page 7 of the Brief: Appellant argues that Card failed to disclose the “changing a setting of a device based on a sensed characteristic of a user and on one or more of a current time of day or a current location of the device” as recited. In col. 18, lines 10-19; col. 23, lines 35-67 and col. 26, line 57 to col. 27, line 10 of Card where Card describes the device settings via accessibility system with conjunction of the time and date that via the electronic programming guide (EPG). Thus, Appellant’s argument is non-persuasive. Therefore, the rejection should be sustained.
Augment for claim 23 with Card on page 8 of the Brief: Appellant argues that Card failed to disclose the settings/re-configuration that based on [fine] motor skills disability or with the time of the day. See discussions of claim 1 and claim 17 for details. 
Argument for claim 24 with Card on page 9 of the Brief: Appellant argues that Card failed to disclose the [fine] motor skills disability and the location of the devices. Card describes [fine] motor skills disability (see discussions of claim 1 for details, above) and location of the devices (col. 30, lines 48 of Card). Thus, Appellant’s argument is non-persuasive. Hence, the rejection should be sustained.
Argument for claim 25 with Card on page 9 of the Brief: apparatus claim 25 is equivalent to method claim 16 (see the discussions of claim 16 for details).
Argument claim 26 with Card on page 9 of the Brief: Appellant argues that Card failed to disclose the “eye” or “glass” as recited. See discussions of claim 9 for details.
Argument for claim 27 with Card on page 10 of the Brief: Appellant argues that Card failed to disclose the “eye, glasses, thickness or thickness threshold” as recited. Card describes the lens or glasses thickness/threshold as pertaining to the focal length; it inherent fundamental knowledge that the shorter focal length equivalent to thicker the lens or glasses material threshold. See the discussions of claim 9 and claim 16 for details. Thus, Appellant’s argument is non-persuasive. Hence, the rejection should be sustained.
Argument for claim 28 with Card on page 10 of the Brief: Appellant argues that Card failed to disclose the user wearing a prescription glasses. Card describes thickness of lens/glasses in col. 11, line 58 to col. 12, line 2 of Card wherein the focal length defines the prescription of the glasses and the measurement distance defines the wearing of the glasses.

Argument for claim 30 with Card on page 11 of the Brief: Appellant argues that Card failed to disclose the change of the setting base on the current time of day. See discussions of claim 17 for details, above. Therefore, Appellant’s argument is non-persuasive. Thus, the rejection should be sustained.
Argument for claim 31 with Card on page 11 of the Brief: Appellant argues that Card failed to disclose the graphical unit interface/graphical interface/GUI for change setting which based on a time frame/period as recited. Card describes the graphical interface (GUI) in (col. 2, lines 1-9; col. 2, lines 15-19; and col. 27, lines 47-53 of Card) and setting the change in response to time frame/time (see discussions of claim 17 for details, above). Again, Appellant’s argument is non-persuasive. The rejection should stand.
Argument for claim 32 with Card on page 12 of the Brief: Appellant argues that Card failed to disclose the setting based on location of the device. Card discloses the setting of the device based on the location (col. 30, lines 48-59 of Card) in a network of multiple of devices and locations. Therefore, Appellant’s argument is non-persuasive. The rejection should be sustained.
Argument for claim 33 with Card on page 12 of the Brief: Appellant argues that Card failed to disclose the establishing of a first location at which the at least one setting 
Argument for claim 34 with Card on page 13 of the Brief: Appellant argues that Card failed to disclose the “current location” as recited in claim. Card describes the “current location” /current device for setting change in a network at col. 30, lines 39-59 of Card and see discussions of claim 32 for details, above. Thus, Appellant’s argument is non-persuasive. The rejection should be sustained.
Argument for claim 35 with Card on page 13 of the Brief: Appellant argues that Card failed to disclose the global positioning system (GPS) coordinates and/or by street address as recited. Card describes in col. 8, line 44 to col. 9, line 7 of Card where the transponder (RFID) signal includes the user location (GPS/address) and setting input instructions (col. 30, lines 39-66 and col. 5, lines 9-56 of Card) to the device. Appellant’s argument is non-persuasive. The rejection stands.
Argument for claim 1 with Paterson on page 13 of the Brief: Appellant argues that Paterson failed to disclose the motor skills disability as recited. See discussions of claim 1 with Card for details, above. Peterson did not conspicuously omit “motor skills” in listing of disability in general generic terms whether to list the concise clinical terms of the “motor skills” as known to those of ordinary skill in the art. Therefore, the term developmental is associated to motor skill disability. Thus, Appellant’s argument is non-persuasive. Hence, the rejection should be sustained.

Argument for claim 13 with Peterson on page 15 of the Brief: Appellant argues that Peterson failed to disclose the user profiled as a child and altering the setting includes configuring the device to audibly represent text presented on a display as recited. Peterson describes inputs of the user profile attribute via the “parent control” of the device; since, the parent control has age profile attribute or child profile attribute for the device in col. 5, lines 1-14 and col. 6, lines 2-14 of Peterson. Hence, Appellant’s argument is non-persuasive. The rejection should be sustained.
Argument for claim 14 with Peterson on page 15 of the Brief: Appellant argues that Peterson failed to disclose the profile as an elderly as recited. Peterson describe the profile of the elderly (in col. 20, lines 8-11 and col. 21, lines 2-8 of Peterson) where the disability associated with age of the elderly (i.e., glaucoma and macular degeneration) and correction thereof (col. 8, lines 25-40 of Peterson). Therefore, Peterson does disclose elderly profile. Again, Appellant’s argument is non-persuasive. The rejection should be sustained.

Argument for claim  23 with Peterson on page 19 of the Brief: Appellant argues that Peterson failed to disclose the setting based on the “motor skills disability” and /or the “time of day” as recited. Peterson discloses the “motor skills disability” (see discussions of claim 1 for details, above) and “time of day” (col. 5, lines 22-26) where the disability based and time for setting the device. Appellant’s argument is non-persuasive. The rejection should be sustained.
Argument for claim 24 with Peterson on page 19 of the Brief: Appellant argues that Peterson failed to disclose the “motor skills disability” and the “location of the device” for setting the device as recited. Peterson discloses the device setting based on the “motor skills disability” (see discussions of claim 1 for details, above) and device’s location (col. 5, lines 22-26 and col. 23, lines 36-58 of Peterson) where the disability based and time for setting the device. Appellant’s argument is non-persuasive. The rejection should be sustained.
Argument for claim 25 with Peterson on page 19 of the Brief: Appellant argues that Peterson failed to disclose the setting based on two devices being within a distance of each other a indicated by input from the network interface and execution of a received signal strength indicator (RSSI) algorithm as recited. Peterson describes the 
Argument for claim 26 with Peterson on page 20 of the Brief: Appellant argues that Peterson failed to disclose the (1) identifying that the particular user has, in the past, worn eye glasses more than a threshold non-zero number of past instances but is not currently wearing eye glasses, much less (2) altering the setting by any one of the modes claimed. Peterson discloses the detection of the eye glasses wearing (see discussions of claim 9 for details, above) and setting the corrective action (col. 26, lines 1-13 of Peterson). Appellant’s argument is non-persuasive. The rejection should be sustained.
Argument for claim 27 with Peterson on page 21 of the Brief: Appellant argues that Peterson failed to disclose the camera as the detector for measuring the lens or glasses thickness as recited. Peterson discloses the camera as a detector for measuring the thickness (see discussions of claim 27 with Card for details, above) of the glasses (in col 19, lines 11-24; col. 25, line 56 to col. 13 and col. 18, lines 45-64 of Peterson). Therefore, Appellant’s argument is non-persuasive. The rejection should sustained.
Argument for claim 28 with Peterson on page 22 of the Brief: Appellant argues that Peterson failed to disclose the camera for detecting the wearing prescription glasses as recited. Peterson discloses the camera (optical sensor) for detecting the 
Argument for claim 29 with Peterson on page 22 of the Brief: Appellant argues that Peterson failed to disclose the eye glasses has frame as recited. Peterson disclose the glasses in (col. 26, line 1 of Peterson). The tradition definition of eye glasses/glasses are a pair of lens with a frame structure for eye corrective measures. Thus, Appellant’s argument is non-persuasive. The rejection should be sustained.
Argument for claim 30 with Peterson on page 23 of the Brief: Appellant argues that Peterson failed to disclose the setting of the device based on identification of the characteristic and the time of day as recited. Peterson discloses the identification of the characteristic (see discussions of claim 23 for details, above) and “time of day” (col. 5, lines 22-26) where the disability based and time for setting the device. Appellant’s argument is non-persuasive. The rejection should be sustained.
Argument for claim 31 with Peterson on page 23 of the Brief: Appellant argues that Peterson failed to disclose the given time frame for setting the device and based on the identification of the characteristic as recited. Peterson discloses the time frame/specified time period (col. 15, lines 1-12 and col. 2, lines 37-42) and the identification of the characteristic (col. 1, lines 9-12 of Peterson). Appellant’s argument is non-persuasive. The rejection should be sustained.
Argument for claim 32 with Peterson on page 24 of the Brief: Appellant argues that Peterson failed to disclose the setting which based on the identification of the characteristic and the identification of the current location of the device as recited. 
Argument for claim 33 with Peterson on page 24 of the Brief: Appellant argues that Peterson failed to disclose the setting of the device also based on user inputting location for the changes. Peterson discloses the inputting location/(device) in (col. 13, lines 56-67 and col.16, line 53 to col. 17, line 17 of Peterson). Appellant’s argument is non-persuasive. The rejection should be sustained.
Argument for claim 34 with Peterson on page 25 of the Brief: Appellant argues that Peterson failed to disclose the “location” as recited; however, the “location” referred to in claim 17 correspond to the current location of the device as recited. Peterson discloses the location of the device in (col. 13, lines 56-6 and col. 16, line 53 to col. 17, line 17 of Peterson). Therefore, Appellant’s argument is non-persuasive.The rejection should be sustained.
Argument for claim 35 with Peterson on page 25 of the Brief: Appellant argues that Peterson failed to disclose the global position system (GPS) coordinates and/or by street address as recited. Peterson disclose GPS/address in (col. 15, lines 37-51 of Peterson) where the satellite and Internet provider where provider’s metadata include to GPS and street address. Thus, Appellant’s argument is non-persuasive. The rejection should be sustained. 
For the above reasons, it is believed that the rejections should be sustained.

/K. WONG/Primary Examiner, Art Unit 2689                                                                                                                                                                                                        
Conferees:
/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689    
                                                                                                                                                                                                    /QUAN ZHEN WANG/Supervisory Patent Examiner, Art Unit 2684                                                                                                                                                                                                        







Requirement to pay appeal-forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.